Case 2:20-cv-04780-GRB-ARL Document 11 Filed 03/23/21 Page 1 of 1 PageID #: 57




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------- X
MARIA GARGANO,

                          Plaintiff,                                 JUDGMENT
                                                                     CV 20-4780 (GRB) (ARL)
          -against-

MASSAPEQUA UNION FREE SCHOOL
DISTRICT and DR. RANDALL SOLOMON,

                           Defendants.
---------------------------------------------------------------- X


          A Minute Entry order of the Honorable Gary R. Brown, United States District Judge,

having been filed on December 16, 2020, granting Defendants’ motion to dismiss pursuant to

Rule 12(b)(6) of the Federal Rules of Civil Procedure, dismissing all claims with prejudice,

except the fraud claim, dismissing the case without prejudice to refiling the fraud claim in state

court, and directing the Clerk of the Court to enter judgment and close the case, it is

          ORDERED AND ADJUDGED that Plaintiff Maria Gargano take nothing of Defendants

Massapequa Union Free School District and Dr. Randall Solomon; that Defendants’ motion to

dismiss is granted; that all claims are dismissed with prejudice, except the fraud claim; that this

case is dismissed without prejudice to refiling the fraud claim in state court; and that this case is

closed.


Dated: March 23, 2021
       Central Islip, New York


                                                                     DOUGLAS C. PALMER
                                                                     Clerk of the Court
                                                              By:    /s/ James J. Toritto
                                                                      Deputy Clerk
